Name: Commission Regulation (EC) No 2193/96 of 15 November 1996 amending Regulation (EEC) No 2131/93 laying down the procedure and conditions for the sale of cereals held by intervention agencies
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  maritime and inland waterway transport;  plant product;  transport policy
 Date Published: nan

 Avis juridique important|31996R2193Commission Regulation (EC) No 2193/96 of 15 November 1996 amending Regulation (EEC) No 2131/93 laying down the procedure and conditions for the sale of cereals held by intervention agencies Official Journal L 293 , 16/11/1996 P. 0001 - 0002COMMISSION REGULATION (EC) No 2193/96 of 15 November 1996 amending Regulation (EEC) No 2131/93 laying down the procedure and conditions for the sale of cereals held by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof,Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the sale of cereals held by intervention agencies;Whereas in Member States which do not have sea ports, tenderers for cereals put up for sale are penalized by higher transport costs; whereas, as a result of these additional costs, cereals are more difficult to export from those Member States, which results in particular in longer intervention storage and additional costs to the Community budget; whereas provision must accordingly be made for the possibility in certain cases of financing the lowest transport costs between the place of storage and the place of exit in order to make tenders comparable; whereas Article 7 of Regulation (EEC) No 2131/93 should accordingly be adapted as regards transport costs;Whereas Article 18 of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (5), as last amended by Regulation (EC) No 1384/95 (6), lays down general rules as regards proof of completion of customs formalities for release for consumption; whereas Article 17 of Regulation (EEC) No 2131/93 lays down provisions whereby the security covering the difference between the price paid and the price to be observed on resale on the Community market can be released where export takes place by sea; whereas the same provisions are laid down in Commission Regulation (EC) No 1501/95 (7), as last amended by Regulation (EC) No 95/96 (8), as regards payment of refunds fixed by invitation to tender, in order to avoid complicating most Community exports with the requirement of proof of arrival at destination;Whereas the situation regarding the export of intervention cereals is the same as that existing for the export of cereals from the free market; whereas, for the sake of uniformity and consistency, the same system must accordingly be applied as regards payment of the refund but solely in cases where the refund between Switzerland or Liechtenstein and other third countries is different or where the successful tenderer fixes the lowest standard refund in advance; whereas Regulation (EEC) No 2131/93 should be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereales,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2131/93 is hereby amended as follows:1. the following paragraph is added to Article 7:'2a. However, where Member States have no sea ports, provision may be made for a derogation from the preceding paragraph in order to finance the lowest transport costs between the place of storage and the place of exit`;2. the following Article 17a is inserted:'Article 17aNotwithstanding Article 18 of Regulation (EEC) No 3665/87 and where:- the refund applicable on the day of submission of tenders for Switzerland or Liechtenstein is different from that for other third countries,- the successful tenderer has fixed in advance the lowest standard refund other than that applying to Switzerland or Liechtenstein;proof of completion of customs formalities for release for consumption shall not be required for payment of the refund provided the operator furnishes proof that at least 1 500 tonnes of cereal products has left the customs territory of the Community on a sea-going vessel.Such proof shall be furnished by the following endorsement, certified by the competent authority, on the control copy referred to in Article 6 of Regulation (EEC) No 3665/87, the single administrative document or the national document proving that the goods have left the customs territory of the Community:ExportaciÃ ³n de cereales por vÃ ­a marÃ ­tima; artÃ ­culo 17 bis del Reglamento (CEE) n ° 2131/93Eksport af korn ad sÃ ¸vejen - Artikel 17a i forordning (EÃF) nr. 2131/93Ausfuhr von Getreide auf dem Seeweg - Verordnung (EWG) Nr. 2131/93 Artikel 17aÃ  Ã ¥Ã ®Ã ¡Ã £Ã ¹Ã £Ã  Ã ´Ã ¹Ã ­ Ã ³Ã ©Ã ´Ã §Ã ±Ã ¾Ã ­ Ã ¤Ã ©Ã  Ã ¨Ã ¡Ã «Ã ¡Ã ³Ã ³Ã Ã ¡Ã ² Ã ¯Ã ¤Ã ¯Ã ½ - Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2131/93, Ã Ã ±Ã ¨Ã ±Ã ¯ 17 Ã ¡Export of cereals by sea - Article 17a of Regulation (EEC) No 2131/93Exportation de cÃ ©rÃ ©ales par voie maritime - RÃ ¨glement (CEE) n ° 2131/93, article 17 bisEsportazione di cereali per via marittima - Regolamento (CEE) n. 2131/93, articolo 17 bisUitvoer van graan over zee - Verordening (EEG) nr. 2131/93, artikel 17 bisExportaÃ §Ã £o de cereais por via marÃ ­tima - Artigo 17 ºA, Regulamento (CEE) n º 2131/93Viljan vienti meriteitse - Asetus (ETY) N:o 2131/93 17a artiklaExport av spanmÃ ¥l sjÃ ¶vÃ ¤gen - artikel 17a i fÃ ¶rordning (EEG) nr 2131/93.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 126, 24. 5. 1996, p. 37.(3) OJ No L 191, 31. 7. 1993, p. 76.(4) OJ No L 21, 26. 1. 1994, p. 1.(5) OJ No L 351, 14. 12. 1987, p. 1.(6) OJ No L 134, 20. 6. 1995, p. 14.(7) OJ No L 147, 30. 6. 1995, p. 7.(8) OJ No L 18, 24. 1. 1996, p. 10.